Per Curiam.

The single question raised by this action is whether an indigent prisoner is entitled, without payment therefor, to a copy of the transcript of proceedings, including the bill of exceptions, for the purpose of preparing an appeal from his conviction.
*468Relator relies primarily on the provisions of Section 2301.23, Revised Code, which reads as follows:
“When shorthand notes have been taken in a case as provided in Section 2301.20 of the Revised Code, if the court, either party to the suit, or his attorney, requests transcripts of any portion of such notes in longhand, the shorthand reporter reporting the case shall make full and accurate transcripts thereof for the use of such court or party. The court may direct the official shorthand reporter to furnish to the court and parties copies of decisions rendered and charges delivered by the court in pending cases.”
This court in State v. Frato, 168 Ohio St., 281, stated in the syllabus:
“Where shorthand notes have been taken in a criminal case, as provided in Section 2301.20, Revised Code, the defendant therein has the right to a full transcript of the evidence without paying for it in advance. (Sections 2301.23, 2301.24, 2301.25 and 2953.03, Revised Code, construed and applied.)”
Here, however, a transcript has been furnished, and the answer of the clerk shows that a copy of the bill of exceptions has been filed in the Court of Appeals wherein relator’s appeal is pending. Neither the statutes nor the decision in State v. Frato, supra, requires that the state furnish a copy of such a transcript of testimony to the parties in addition to the one which of necessity must be filed in the Court of Appeals. Due process requires only that an indigent defendant may not be hampered in his appeal through lack of a bill of exceptions. It does not require the furnishing of multiple copies of such bills of exceptions at the expense of the state..
Relator has shown no clear legal right to a writ of mandamus.

Writ denied.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Herbert, J., not participating.